             Case 6:19-cv-01309 Document 1 Filed 11/18/19 Page 1 of 8




                              I.]NITED STATES DISTRICT COURT
                                     DISTRICT OF KANSAS

LTNITED STATES OF       AMERICA,                  )
                                                  )
                       Plaintiffl                 )
                                                  )
                v.                                )       Case     No.   19_   01309
                                                  )
$44,705,00 IN I.-INITED  STATES                   )
CURRENCY, More or       less,                     )
                                                  )
                       Defendant.                 )


                          COMPLAINT F'OR FORF'EITURE IN REM

        Plaintiff, united states of America, by and through its attorneys, Stephen R. McAllister,

United States Attomey for the District of Kansas, and Colin Wood, Special Assistant United States

Attomey, brings this complaint and alleges as follows in accordance with Supplemental Rule G(2)

ofthe Federal Rules of Civil Procedure:

                                  NATURE OF TIIE ACTION

        l.     This is an action to forfeit and condemn to the use and benefit ofthe United States

of America the following property: $44,705.00 in u.S. currency, more or less (hereinafter

"defendant property"), for violations of   2l   U.S.C. S 841   .




                                  THE DEFENDAI{T IN REM

       2.      The defendant property consists of: $44,705.00 in United states cunency, more
                                                                                             or
less, that was seized by the United states postal Inspection Service on or about
                                                                                 June   l7,20lg
during an investigation at the USpS processing and Distribution center in wichita, in the
                 Case 6:19-cv-01309 Document 1 Filed 11/18/19 Page 2 of 8




 District of Kansas. The currency is cunently in the custody of the united states postal

 Inspection Service.

                                       JURISDICTION AI\D VENUE

            3.      Plaintiffbrings   thi s aclion in rem   in its own right to forfeit and condemn the

 defendant property. This Court has jurisdiction over an action commenced by the United States

 under 28 U.S.C. S 1345, and over an action for forfeiture under 28 U.S.C. S 1355.

            4.     This Court has in rem jwisdiction over the defendant property under 2g U.S.C.

 1355(b). Upon filing this complaint, the plaintiff requests that the Court issue an anest warrant

 in ren pvrsuarft to supplemental Rule G(3)(b), which the           plaintiffwill   execute upon the property

 pursuant to 28 U.S.C. S 1355(d) and Supplemental Rule c(3)(c).

          5.       Venue is proper in this district pursuant to 28     u.s.c. s 1355(bxl),     because the

 acts or omissions giving rise to the forfeiture occurred in this district and/or pursuant to 28

 U.S.C. S 1395, because the defendant property is located in this district.

                                        BASIS FOR FORT'EITURE

          6.       The defendant property is subject to forfeiture pursuant to       2l u.S.c. s sg l (aX6)
because     it constitutes   1) money, negotiable instruments, securities and other things     ofvalue
fumished or intended to be fumished in exchange for a controlled substance in violation of the

controlled substances Act; and,/or 2) proceeds traceable to such an exchange; and./or 3) money,

negotiable instruments, and securities used or intended to be used to facilitate a violation
                                                                                             of the

Controlled Substances Act.

        7   -        Supplemental Rule G(2)(f) requires this complaint to state sufriciently detailed

facts to support a reasonable beliefthat the government will be able to meet             its burden   of proof
                 Case 6:19-cv-01309 Document 1 Filed 11/18/19 Page 3 of 8




at trial   .   Such facts and circumstances supporting the seizure and forfeiture of the defendant

property are contained in Exhibit A which is attached hereto and incorporated by reference.

                                         CLAIM FORRELIEF

           WHEREFORE, the plaintiff requests that the Court issue a warrant for the arrest of the

defendant property; that notice     ofthis action be given to all persons who reasonably appear to be

potential claimants of interests in the properties; that the defendant property be forfeited and

condemned to the united states of America; that the       plaintiff be awarded its costs and

disbursements in this action; and for such other and firther reliefas this Court deems proper and

just.

           The United States hereby requests that trial of the above entitled matter be held in the

City of Wichita, Kansas.

                                                         Respectfu   lly submitted,




                                                                D. WOOD, #19800
                                                        Special Assistant United States Attomey
                                                        1200 Epic Center, 301 N. Main
                                                        Wichita, Kansas 67202
                                                        (316) 269-6481
                                                        Fax (316\269-6484
              Case 6:19-cv-01309 Document 1 Filed 11/18/19 Page 4 of 8




                                         DECLARATION

       I, Paul Shade, Postal lnspector, with the United States Postal Inspection Service in the

Disfict of   Kansas.

       I have read the contents ofthe foregoing Complaint for Forfeiture, and the exhibit

thereto, and the statements contained therein are fue to the best of my knowledge and belief.

       I declare under penalty ofperjury that the foregoing is tue and correct.

       Executed on     this /3   aay   ot /ovtz4<r     .zots.


                                                         v-ra
                                                    Paul Shade, Inspector
                                                    USPS Inspection Service
             Case 6:19-cv-01309 Document 1 Filed 11/18/19 Page 5 of 8




                                          AFFIDAVIT

     l, Paul Shade, being first duly sworn, depose and state:


1.   Your Affiant has been employed as a United States Postal Inspector for the United

     States Postal Inspection Service since July, 2004. My duties include investigation of

     violations ofthe Controlled Substance Act, Title 21 ofthe United States Code and the
     forfeitu res thereto.
     The information contained in this affidavit is known to your Affiant through personal

     direct knowledge, and /or through a review of official reports prepared by other law
     enforcement personnel. This affidavit is submitted in support of a forfeiture proceeding.
3.   On June 17 ,2Ot9, while at   the Postal Service's Processing and Distribution Center,
     focated at 7Lt7 W. Harry St, Wichita, Kansas 67276, I observed an Express Mail parcel,

     bearing tracking number "EE402090438US," addressed to '?lex Ruiz, [++*] Cottontail Pl,

     Rowfand Heights, CA 9t7 48" with a return address of "N.G.      [***]   N. Chautauqua,

     Wichita, KS672L4,'was mailed on June 17, 2019 from Wichita,        KS Post   Office 67216.

     Further, the parcel weighed approximately 6 pound      l   ounce and bore 574.25 in postage
     ("5ubject Parcel"). Investigation revealed that the 574.25 in postage was paid forwith

     cash.

4.   lqueried the Subject Parcel's listed return address information (N.G. [*++] N.
     Chautauqua, Wichita, KS 672L41in the CLEAR Law Enforcement Database as well as the

     US Postal Service Address    Management System. N.G., later identified as Natalie

     Gonzales, was identified as being associated to the address in March 2019.

     I queried   the Subject Parcel's listed addressee information (Alex Ruiz,   [***] Cottontail   Pl,

     Rowland Heights, CA 91748) in the CLEAR Law Enforcement Database as well as the US

     Postal Service Address Management System. Ruiz was not identified as being associated

     to the address.
6.   On June     t7,2OL9 at approximately 6:55 pm I contacted the recipient listed on Express
     Mail parcel, bearing tracking number "EE402090438US": Alex Ruiz. He was contacted by
     phone.
          Case 6:19-cv-01309 Document 1 Filed 11/18/19 Page 6 of 8




7.    After identifying myself   as a   united states postal tnspector I asked Alex Ruiz if he was
      expecting any packages from the wichita Kansas area, and he said that he was expecting

      a package    from some people that had purchased a car from him, and that thev were
      mailing money out to california for the car. I asked Ruiz if he currently resided at the
      cottontail   Place address, and he said   that he did. I then asked what kind of car it was
      that he sold to the individuals in wichita, and he stated that it was    a 2013 Buick Verano,

      dark blue in color. He went on to explain that he flew from California to Wichita Kansas

      sometime in the last week and purchased the car from an individual off of Craigslist for

      s40,000. He bought the car with the sole purpose of selling it, and did not title it in hrs
      own name. He stated that through a friend named sean he was able to sell it to Natalie
     and corey Gonzales for 545,000 and that was what they were mailing the funds out to

     him. Ruiz consented to a search ofthe parcel to verify the contents. I asked Ruiz whar
     the initials NG stood for from the return address on the package, and he stated that was
     Natalie Gonzalez who was one ofthe purchasers ofthe car. Ruiz provided a phone

     number for Natalie. Ruiz also stated that the car was currently in the possession oftne
     Gonzalez's and that that they would express mail the money out         to him in California   as
     soon as possible. Ruiz stated that this is the only transaction he did not know the

     Gonzalezs at all and this is the only package that has ever been mailed out to him. Rurz

     said that he is going to send the bill of sale out to the Gonzales when the money arrives.

     Ruiz provided the following VIN for the car      that he said he had purchased and then sold:
     1G4PR5SK1D4113918.

8'   After getting off the phone with Ruiz, I immediately began calling Natalie Gonzalez at
     the number provided by Ruiz. rt rang busy five different times, but then she answered
     and explained that she was purchasing a car from Ruiz for herself and her husband

     corey Gonzales. I asked Natalie where the car was currently, and she said that it was in
     California with Ruiz, and that after he receives the money he is going to bring the car
                                                                                             out
     to them. I asked why she mailed cash rather than a bank check or something more
     secure and she said that she knows Alex Ruiz from long ago and trusts him with this

     transaction because he is a business owner and they went to school together in Kansas
           Case 6:19-cv-01309 Document 1 Filed 11/18/19 Page 7 of 8




     when they were children. Natalie went on to explain that she sent cash because that's

     "just what they had down in their basement." I asked Natalie what kind of car they were
     purchasing and she said that it was a Buick Verano but she did not know the year or

     mileage. I asked what color and she said that it was grayish in color.

9.   Further research into the VIN number provided by Ruiz showed that there was a 2013

     Buick Verano registered to a Jeff Foss at   [*+*] South Custer Street in Wichita   Kansas.   I



     called Foss and he told me that his 2013 Buick Verano was still in his possession, was

     never for sale, was never sold and was never listed for sale on anv website to include

     Craigslist. Foss also said that his car was black in color.

10. During the investigation a certified drug detection canine alerted to the odor      of
     controlled substances emitting from the currency.
11. The parcel was opened and contained 544,705.00 in US currency concealed inside of a

     metal tin and heavily taped on the outside. Dryer sheets were also found in the parcel.          I


     know that dryer sheets are commonly used by drug traffickers to try to defeat a drug

     dog sniff. A handwritten ledger was also found inside the metal tin that stated the

     following:
     total S45,025,
     tuy=34,600,
     girl=20,000,

     554600- 500 pay-
     +250 over, t54,100 total- 500

     -575 for food, gas and toll road

     Ss402s-S9000 in bank- 545,025.
12. Further investigation revealed multiple boxes containing methamphetamine were

     destined for addresses affiliated with Ruiz, including one in Wichita that contained 19.19
     pounds of metham phetam ine.

13. Based on the information set out above, Affiant has probable cause to believe that the

     544,705.00 seized by USPIS constitutes money or other things of value furnished or
     intended to be furnished in exchange for a controlled substance, or proceeds traceable
    Case 6:19-cv-01309 Document 1 Filed 11/18/19 Page 8 of 8




to such an exchange, or was used or intended to be used to facilitate one or more
violations of Title 21, U.S.C.    I   841 et.seq. Accordingly, the property is subject to
forfeiture pursuant to Title 21, U.S.C. 59 853 and 881.

                                                      -/
                                                    Paul Shade
                                                    Postal Inspector



Sworn to and subscribed before methis            :lfday of November, 2019.



        MICHELLE R. KELLOGG
       Nolary Public - Slatg of
                                                   W  t'tz1

                                                    NOTARY
                                                              ,.

                                                              PUBLIC
                                                                       )    ,,/
                                                                                  -7-7-

    My Appl. Exl)ircs
